Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 32 are objected to because of the following informalities: In claim 22, line 4, “the first and second photoreceptors” should be “the first and second photoelectric conversion regions”.  In claim 32, lines 3-4, “the first and second photoreceptors” should be “the first and second photoelectric conversion regions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Utagawa et al. (US 2009/0295964 A1, cited by the applicant) in view of Souchkov et al. (US 2010/0283998 A1, cited by the applicant).
Regarding clam 19, Utagawa et al. teach a light detecting device (e.g., as shown in fig. 6) comprising: a first microlens (3a of microlens array 5); a second microlens (4a of microlens array 5) adjacent to the first microlens (as shown in fig. 6); a first photoelectric conversion region (3b of photoelectric conversion element array 6) configured to receive light through the first microlens; a second photoelectric conversion region (4b of photoelectric conversion element array 6) adjacent to the first photoelectric conversion region and configured to receive light through the second microlens (as shown in fig. 6); and a plurality of light shield films (e.g., 3c and 4c) disposed between the first and second microlenses and the first and second photoelectric conversion regions (as shown in fig. 6).
Utagawa et al. also appear to teach a plurality of layers of light shield film including 3c and 4c in fig. 6 as well as including the wiring material shown in fig. 6 as additional light shielding layers.  Interpreted this way, Utagawa et al. teach that a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second microlenses is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion regions (since that is the orientation of the films shown in fig. 6), and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 6).
If the wiring material is not interpreted as being part of the light shielding layers, then Utagawa et al. would fail to teach that a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second microlenses is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion region, and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 6).
Souchkov et al. teach a similar light sensor as that of Utagawa et al. and teach a plurality of light shield films 50 (e.g., as shown in fig. 7).  Also, as shown in fig. 7, a cover area a light shield film (50) of the plurality of light shield films disposed farthest from the photoelectric conversion region (44, which comprises a plurality of photoelectric conversion regions (see para. 0032 and 0034) is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion region (as shown in fig. 7, and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 7).
Persons having ordinary skill in the art would have added the additional light shielding layers of Souchkov et al. into the device of Utagawa et al. because Souchkov et al. teach that this would provide for blocking light from particular angles of incidence (see para. 0034) and thus allow for tailoring the device of Utagawa et al. for particular purposes (such as those suggested by Souchkov et al. in para. 0002 and 0004).
Regarding clam 29, Utagawa et al. teach an electronic device (e.g., as shown in fig. 11, see also para. 0072) comprising: an imaging lens (e.g., lenses 202 in fig. 11; see para. 0072); a signal processing circuit (part of 214; see para. 0075); and a light detecting device (1; also as shown in fig. 6) comprising: a light detecting device (e.g., as shown in fig. 6) comprising: a first microlens (3a of microlens array 5); a second microlens (4a of microlens array 5) adjacent to the first microlens (as shown in fig. 6); a first photoelectric conversion region (3b of photoelectric conversion element array 6) configured to receive light through the first microlens; a second photoelectric conversion region (4b of photoelectric conversion element array 6) adjacent to the first photoelectric conversion region and configured to receive light through the second microlens (as shown in fig. 6); and a plurality of light shield films (e.g., 3c and 4c) disposed between the first and second microlenses and the first and second photoelectric conversion regions (as shown in fig. 6).
Utagawa et al. also appear to teach a plurality of layers of light shield film including 3c and 4c in fig. 6 as well as including the wiring material shown in fig. 6 as additional light shielding layers.  Interpreted this way, Utagawa et al. teach that a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second microlenses is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion regions (since that is the orientation of the films shown in fig. 6), and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 6).
If the wiring material is not interpreted as being part of the light shielding layers, then Utagawa et al. would fail to teach that a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second microlenses is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion region, and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 6).
Souchkov et al. teach a similar light sensor as that of Utagawa et al. and teach a plurality of light shield films 50 (e.g., as shown in fig. 7).  Also, as shown in fig. 7, a cover area a light shield film (50) of the plurality of light shield films disposed farthest from the photoelectric conversion region (44, which comprises a plurality of photoelectric conversion regions (see para. 0032 and 0034) is smaller than a cover area of a light shield film of the plurality of light shield films disposed closer to the first and second photoelectric conversion region (as shown in fig. 7, and each of the plurality of light shields overlaps at least a part of the first photoelectric conversion region and at least a part of the second photoelectric conversion region (as shown in fig. 7).
Persons having ordinary skill in the art would have added the additional light shielding layers of Souchkov et al. into the device of Utagawa et al. because Souchkov et al. teach that this would provide for blocking light from particular angles of incidence (see para. 0034) and thus allow for tailoring the device of Utagawa et al. for particular purposes (such as those suggested by Souchkov et al. in para. 0002 and 0004).
Regarding claims 20 and 30, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for at least a first light shield film of the plurality of light shield films is configured to limit an amount of light on the first photoelectric conversion region since that is the function of the light shield films taught by both references.
Regarding claims 21 and 31, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for at least a second light shield film is configured to limit an amount of light on the second photoelectric conversion region since that is the function of the light shield films taught by both references.
Regarding claims 22 and 32, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for the cover area of the light shield film disposed closer to the first and second photoelectric conversion regions maintains a maximum value of sensitivity and a maximum value of sensitivity of the first and second photoelectric conversion regions since that is the function of the light shield films taught by both references.
Regarding claims 23 and 33, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for the each of the plurality of light shield films being single-layered since each layer 3c/4c of Utagawa et al. and each layer 50 of Souchkov et al. are single layers.
Regarding claims 24 and 34, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for the light detecting device is configured to detect a phase difference since this is taught by Utagawa et al. in para. 0036.
Regarding claims 25 and 35, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for the cover area of the light shield film disposed closer to the first and second microlenses and the cover area of the light shield film disposed closer to the first and second photoelectric conversion regions affects an acceptance angle distribution for each of the first and second photoelectric conversion regions since Utagawa et al. teach angles in para. 0050 and 0059 and Souchkov et al. teach this principle in para. 0035-0036.
Regarding claims 26 and 36, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide a first portion of each of the plurality of light shields blocks light from the first microlens from reaching the first photoelectric conversion region (as shown by Utagawa et al. in fig. 6).
Regarding claims 27 and 37, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide a second portion of each of the plurality of light shields blocks light from the second microlens from reaching the second photoelectric conversion region (as shown by Utagawa et al. in fig. 6).
Regarding claims 28 and 38, Utagawa et al. as modified by Souchkov et al. as discussed above would clearly provide for the light shield film disposed closer to the first and second microlenses is centered over the light shield film disposed closer to the first and second photoelectric conversion regions (since the topmost light shield film of Souchkov et al.  has this relative centering above the corresponding lowermost light shield film).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record are related patent documents to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878